The Ault Woodenware Company, doing business in Cincinnati, Ohio, with a factory located at Bellefont, Pa., on June 30, 1922, shipped from said factory, via the Pennsylvania Railroad, 150 cases of matches, consigned to the Leonard Brush  Woodenware Company at Louisville, Ky. The shipment was not delivered at Louisville until September 13, 1922, when the consignee refused to accept the same on account of the delay.
Plaintiff, the woodenware company, brought this action in the municipal court of Cincinnati for the *Page 256 
loss resulting from the return of the goods to Cincinnati.
When the consignee refused to accept the shipment, and the Ault Woodenware Company was so advised, that company wrote to the railroad company that it would be willing to authorize the reshipment of the matches to Cincinnati, provided the railroad would allow the profit lost on the shipment, plus the difference between the freight rates. The goods were, upon this condition, reshipped to Cincinnati. Later, these matches were sold by the Ault Woodenware Company to other customers at the regular standard price.
The railroad company claims there was error, in that the plaintiff company made two profits, and that it was only entitled to the one profit, to wit, the actual loss. In other words, that, as against the railroad company, the Ault Woodenware Company having resold the matches later, the only damage would be the difference in the freight rates and the expenses incurred in the reshipment to Cincinnati. However, the plaintiff company was entitled to damages for the loss occasioned by the negligence of the railroad company, and the railroad company reshipped to Cincinnati upon the understanding and agreement that the Ault Woodenware Company was to receive the profit lost and the difference in freight as damages. This concluded the transaction between the parties. What was done by the Ault Woodenware Company with the matches thereafter was of no concern to the railroad company.
We have examined the record, and find no error *Page 257 
in the judgment of the municipal court or in that of the court of common pleas.
Judgment affirmed.
BUCHWALTER, P.J., CUSHING and HAMILTON, JJ., concur.